           Case 1:19-cr-00253-TSE Document 498 Filed 05/07/21 Page 1 of 1 PageID# 2824


                                                 SENTENCING MINUTES

 Date: 05/07/2021                                                               Judge:          T.S. ELLIS III
                                                                                Reporter:       T. Harris
                                                                                Time:           09:34 a.m.- 10:32 a.m.
                                                                                                ( 00:58 )
                                                                                Case Number:    1:19-cr-00253-TSE-2

     UNITED STATES OF AMERICA                                        Counsel/Govt: Matthew Lamberti, Alexander Berrang

                       v.

         DARRYL JULIUS POLO                                          Counsel/Deft: Elizabeth Mullin

       Gov’t argues for a sentence of 57 months.
       Defense objects to the PO assessment of the 2-level enhancement for Use of Special Skill and argues for a sentence
        of 36 months.
       Court overrules defense objection and adopts PSI with exceptions: Court rules parties agreement on the applicable g/l
        is appropriate.

 SENTENCING GUIDELINES:
 Offense Level: 23
 Criminal History: II
 Imprisonment Range: 51 to 63 months
 Supervised Release Range: 1 to 3 years: Ct. 1, 6, 16
 Supervised Release Range: 1 year: Ct. 8, 11
 Fine Range: $20,000 to $2,000,000
 Restitution $TBD
 Special Assessment $100 (on each of Cts. 1, 6, 16)
 Special Assessment $25 (on each of Cts. 8, 11)


JUDGMENT OF THE COURT:
    Total BOP for 57 months (57 months on ea. of Cts 1, 6, 16 and 12 months on ea. of Cts. 8 and 11 -Concurrent)
    Total Supervised Release for 3 Years (3 years on ea. of Cts. 1, 6 and 16 and 1 year on ea. of Cts. 8 and 11 -
     Concurrent), with special conditions: ( X ) Yes ( ) No
    Restitution to be determined at the conclusion of the Jury Trial of the remaining six (6) defendants.
    Special Assessment $100 (on each of Cts. 1, 6, 16
    Special Assessment $25 (on each of Cts. 8, 11)
    Consent Order of Forfeiture entered in open court.
    Order on the pending charges in Michigan is stayed until after the Jury Trial of the remaining defendants.
    Defendant advised of his right to appeal his sentence.


RECOMMENDATIONS to BOP:
 X    Dft. To be designated to: a facility in the Las Vegas area to be near his family.
      Dft. designated to facility to participate in ICC (Boot Camp) type program
      Dft. to participate in the Residential Drug Abuse Treatment Program (RDAP)
      Other:


Deft: ( X ) Cont’d on Bond to Self-Surrender not before August 16, 2021.
